             Case 7:20-cv-03557-CS Document 10 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
MICHAEL TERPIN,

                                            Plaintiff,
                                                                  OPINION & ORDER
        - against -
                                                                   No. 20-CV-3557 (CS)
ELLIS PINSKY, as an individual; and DOES 1-20,

                                             Defendants.
-------------------------------------------------------------x

Seibel, J.

        Before the Court is Defendant’s ex parte application to redact his home address from

Docket Entries 2, 4, and 6. The Court GRANTS Defendant’s application and finds that on the

unique facts of this case, the application should remain ex parte and sealed.1 The Clerk of Court

is respectfully directed to seal Docket Entries 2, 4, and 6. Additionally, all future public filings

containing Defendant’s home address must have Defendant’s home address redacted, and two

unredacted copies should be sent to the Court’s chambers to be filed under seal.




        1
          In reaching this decision, the Court has considered the three-part test articulated in
Lugosch v. Pyramid Co. of Onondaga: (1) determining whether the documents in question are
judicial documents; (2) assessing the weight of the common law presumption of access to the
materials, and (3) balancing competing considerations against the presumption of access. 435
F.3d 110,120 (2d Cir. 2006). I doubt that the request for summons and the summons are judicial
documents, as they are not used by a judge in making a decision, but rather are entirely
administrative. An affidavit of service could theoretically be a judicial document if service were
contested, but even then, the value to the public of the document – as opposed to the facts and
evidence underlying the document – would be low. In any event, here the competing
considerations, which the Court will not further detail publicly, strongly favor sealing. The
sealing application itself (which the Court will file under seal) is plainly a judicial document, but
again the competing considerations strongly favor sealing.
         Case 7:20-cv-03557-CS Document 10 Filed 06/01/20 Page 2 of 2



SO ORDERED.

Dated: June 1, 2020
       White Plains, New York

                                         _____________________________
                                          CATHY SEIBEL, U.S.D.J.




                                         2
